Title: To James Madison from Henry Lee, 22 April 1790
From: Lee, Henry
To: Madison, James


Dear SirAlexa. April 22d. 1790.
I got here last night from a trip to the great falls, & met your letr. of the 4th.
It is really lamentable publicly & privately that a gift of Nature so useful should be locked up for the want of 3000 £ this currency.
Was I in possession I verily beleive that the money would be returned in the course of one year.
Col. Bull formerly of Pensylvania now of Berkeley, who was with me yesterday, & who has critically examined the advantages of the place for water works, of which he is reputed a first rate judge, pronounces it to exceed any spot that he ever saw or heard of. He has engaged a lot on the conditions which Col. Gilpin & a mercantile house in this town took one, viz of paying what the adjoining lot may sell for, whenever a title can be made. To Use the property in this way Mr. Fairfaxs consent is requisite. Col. Gilpin has obtained his consent & has erected a warehouse which is now in daily use by the farmers of the upper country in conveying their produce to market. He is building a store house. I have taken this method of bringing the property into use, least the habit of landing the upper products at other places may be injurious for a while in the effect.
The more I see the more I hear concerning the navigation of the potomac, the temper of the upper people & the desires of the commercial interest, the more I am persuaded that the value of the seat at the great falls exceeds the most sanguine expectations of its owners & friends. Indeed sir the real worth cannot be estimated—& now is the moment. You think money cannot be obtained on loan in N york. In this you are mistaken. If you would labor for two days as much for yourself & friend, as you have done from early life for the public, the cash would soon be in your possession; or good bills which is the same thing. Hamilton could & would get it for you.
I would mortgage two thousand Acres of land in Berkeley containing a most valuable ore bank on potomac river—1200 acres of land in Loudon on the river considered as valuable as any land in this state with one island & the half of another adjoining & in cultivation. 1600 acres of land at the little falls Twelve miles from this town partly rented & partly used by my own people & agree to repay the money in five years, one fifth every year with the interest on the ballance.


2000 acres in Berkeley at 40/.
4000


Friends ore bank
2000


1200 acres sugar lands at 3. .10.
4200


1600 acres at the falls at 3
4800


a negro plantation with stock on each of the tracts to be all included in the mortgage if required—the rents annually accruing exceed 200 £ this currency. All the above or any part is subject to your use in producing the desired object.
Set about the matter & you will see how readily it can be effected.
If Mrs. Lees health did not demand my constant attention & a trip to the sweet springs, I would soon be with you & soon do the business. To borrow on mortgage would be more advantageous than to admit a fourth owner—tho the latter I would agree to sooner than delay longer.
With respect to politics not a word, never until this important object is completed. In June I must depart for the springs. Before I go I wish to be able to take possession & place an agent on the spot to sell lots & mill seats &c. Yours affy. & truely
Henry Lee.
Why will you not work sometimes for yourself—our object is just & proper & absolutely important to our country.
Mr. Bull thinks that many in Philada. would advance the money to be admitted an owner of one sixth.
